UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-7092



In Re: DAVID HALL CRUM,

                                                          Petitioner.



                On Petition for Writ of Mandamus.
                     (CA-03-427-5, CA-03-434-5)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Hall Crum, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Hall Crum petitions for a writ of mandamus, alleging the

district court has unduly delayed in taking action in two petitions

for writ of habeas corpus Crum filed in May 2003.    Crum seeks an

order from this court directing the district court to issue show

cause orders in these actions.       However, because we find no

unreasonable delay, we deny Crum’s request for mandamus relief.

Crum’s motion for leave to proceed in forma pauperis is granted,

and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2